Citation Nr: 0701525	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-21 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the left ankle, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the right ankle, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006 prior to the Board promulgating a decision 
on his appeal, the veteran submitted an "amended" VA Form 9 
to the Board requesting a hearing in this matter before a 
Veterans Law Judge sitting at the RO, commonly referred to as 
a Travel Board hearing.  In view of the pending hearing 
request, the Board will remand the case to ensure that the 
veteran is afforded all due process of law. Accordingly, this 
case is REMANDED for the following development:

1.  The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures.  The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate 
consideration.  The purpose of this remand is 
to ensure due process of law.  By this 
remand, the Board intimates no opinion, legal 
or factual, as to the ultimate disposition of 
this case.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


